 




EXHIBIT 10.1




FUNDING COMMITMENT




April 6, 2017




WHEREAS, pursuant to Section 6.13 of the Stock Purchase Agreement, dated March
7, 2017, as amended on March 29, 2017 (the “Purchase Agreement”), by and among
Heat Biologics, Inc., a Delaware corporation (the “Purchaser”), Pelican
Therapeutics, Inc., a Delaware corporation (the “Company”) and Josiah
Hornblower, as representative of the Stockholders, Purchaser has requested that
the Company provide a fully executed agreement with CPRIT with respect to the
CPRIT Grant prior to the Closing; and

WHEREAS, to facilitate that request the Purchaser is willing to commit herein to
provide the Company with a funding commitment for Nine Hundred Ten Thousand Two
Hundred Thirty One Dollars ($910,231) in funds in respect of the CPRIT Grant
(the “Funding Commitment”).

NOW, THEREFORE, the Purchaser commits to the Company as follows:

1.

Capitalized terms used and not defined herein shall have the meanings set forth
in the Purchase Agreement.




2.

Purchaser hereby agrees and commits to provide the Company with $910,231 in
funds (the “Funds”) in respect of the CPRIT Grant, in exchange for a demand
promissory note in the principal amount of $910,231 in the form attached as
Exhibit F to the Purchase Agreement (the “Promissory Note”).




3.

The Promissory Note shall be executed and Funds shall be disbursed to the
Company, within three (3) business days as and when a request therefor is made
in writing by the Company (the “Funding Request”); provided, however, that if
the Funding Request is made prior to the Closing Date the Company shall issue to
the Purchaser on such date, as an origination fee and for no additional
consideration, such number of shares of Company Common Stock as shall result in
the Purchaser owning fifty one percent (51%) of the Company’s then outstanding
shares of capital stock on a fully diluted basis.




4.

Any Funding Request by the Company shall be accompanied by a representation that
the CPRIT Agreement is in full force and effect and has not been amended or
modified since the date of its final approval and execution by CPRIT.  




5.

This Funding Commitment expires and shall be of no further force and effect on
May 15, 2017.




[Signature Page Follows]








1







--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties have executed this Funding Commitment as of the
date first written above.

 

 

 

 

 

 

THE PURCHASER:

 

HEAT BIOLOGICS, INC.







 

 

By

 

/s/ Jeff Wolf

 

 

Name:

 

Jeff Wolf

 

 

Title:

 

Chief Executive Officer




THE COMPANY:

 

PELICAN THERAPEUTICS, INC.

 










    

By

 

/s/ Josiah Hornblower

 

 

Name:

 

Josiah Hornblower

 

 

Title:

 

Chief Executive Officer




STOCKHOLDERS’ REPRESENTATIVE:




 

 

 

By

 

/s/ Josiah Hornblower

 

 

Name:  

 

Josiah Hornblower

 

 

Title:

 

Stockholders’ Representative








2





